 Case 3:19-cv-01713-BAS-AHG Document 41 Filed 02/05/21 PageID.1057 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Herring Networks, INC
                                                           Civil Action No. 19-cv-01713-BAS-AHG

                                             Plaintiff,
                                      V.
Rachel Maddow; Comcast Corporation;                          JUDGMENT IN A CIVIL CASE
NBC Universal Media, LLC; MSNBC
Cable, LLC
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court Grants Defendants’ Special Motion to Strike. The Complaint is dismissed with prejudice




Date:          2/5/21                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
